DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 5/9/2022.
Claim 1 is amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 2/7/2022 and 5/5/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections - 35 USC § 103
Claims 1 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2016/0162438 ("Hussain") in view of U.S. Patent 7,424,710 ("Nelson").
As per claim 1, Hussain substantially teaches a method of emulating a local storage for a host computer comprising a network interface card (NIC), the method comprising on the NIC:
a method of emulating a local storage for a host computer comprising a network interface card (NIC), the method comprising on the NIC deploying a storage emulator first program that performs an emulation operation which presents, to a set of processes executing on the host computer, a plurality of external storages accessed through the NIC, as if the plurality of external storages are the local storage of the host computer: (Hussain, Abstract; FIG. 1, reference numerals 101, 110, 112, 114, 122, and 132; and paragraphs 0017-0019 and 0035, where network interface card (NIC) 114 of host 112 is utilized by logical storage controller to allocate one or more remote storage devices 122 to a plurality of logical volumes that are presented to virtual machines (VMs) 110 as if they were local logical storage devices.  The Examiner notes this means that remote storage devices 122 appear to be (i.e., emulate) local storage devices from the perspective of VMs 110.  The Examiner further notes that logical storage controller 101 uses NIC 114 to allocate space on remote storage devices 122, which means NIC 114 performs (i.e., executes instructions to perform) emulation of remote storage devices 122 as local storage devices to VMs 110 (i.e., a set of processes executing on the host computer).  Hussain therefore substantially teaches a method of emulating a local storage for a host computer comprising a network interface card (NIC), the method comprising on the NIC deploying a storage emulator first program that performs an emulation operation which presents, to a set of processes executing on the host computer, a plurality of external storages accessed through the NIC, as if the plurality of external storages are the local storage of the host computer).
Hussain does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Nelson teaches TCP/IP offloading for virtual machines.
As per claim 1, Nelson particularly teaches:
deploying a storage service second program to perform a set of distributed storage services that account for the set of processes on the host computer lack of knowledge regarding plurality of external storages being used to emulate the local storage: (Nelson, Abstract; and column 1, line 26, to column 3, line 21, where the system of Nelson is directed to networking in a virtualized system.  As noted in Nelson, a Virtual Machine (VM) is a software abstraction of a computer system in which a guest Operating System (OS) runs via a Virtual Machine Monitor (VMM) on a system-level software platform (vmkernel).  Multiple, isolated virtual machines may run on a same physical computer.  The VM is a software abstraction that may transparently interact with underlying hardware through a software service (e.g., a VMM); the VMM thus offers services to the VM by acting as a proxy program through which the VM accesses physical hardware resources.  The Examiner notes that the interaction of the VM with underlying physical hardware may occur transparently through the VMM, which means that the VM lack knowledge concerning the underlying physical resources being accessed.  The Examiner further notes that the VMM must account for the VM's lack of knowledge about the underlying physical hardware in order to enable the VM to transparently access the underlying physical hardware.  Nelson therefore particularly teaches deploying a storage service second program to perform a set of distributed storage services that account for the set of processes on the host computer lack of knowledge regarding plurality of external storages being used to emulate the local storage).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Hussain and Nelson before them before the instant application was effectively filed, to modify the system of Hussain to include the principles of Nelson of using virtualization to allow application-level emulation of physical storage resources.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by implementing a software TCP/IP Offload Engine (TOE) that improves machine networking performance (Nelson, column 6, lines 47-49).
As per claim 11, the rejection of claim 1 is incorporated, and Nelson further particularly teaches:
wherein the set of processes comprise an operating system executing on the host computer: (Nelson, Abstract, where the system of Nelson includes a virtual machine which has a guest operating system (OS) that runs via a virtual machine monitor (i.e., a hypervisor) on a system level software platform.  Nelson therefore particularly teaches wherein the set of processes comprise an operating system executing on the host computer).
As per claim 12, the rejection of claim 1 is incorporated, and Nelson further particularly teaches:
wherein the set of processes comprise a set of machines executing on the host computer: (Nelson, Abstract, where the system of Nelson includes a virtual machine which has a guest operating system (OS) that runs via a virtual machine monitor (i.e., a hypervisor) on a system level software platform.  Nelson therefore particularly teaches wherein the set of processes comprise a set of machines executing on the host computer).
As per claim 13, the rejection of claim 1 is incorporated, and Nelson further particularly teaches:
wherein the set of processes comprise a hypervisor executing on the host computer: (Nelson, Abstract, where the system of Nelson includes a virtual machine which has a guest operating system (OS) that runs via a virtual machine monitor (i.e., a hypervisor) on a system level software platform.  Nelson therefore particularly teaches wherein the set of processes comprise a hypervisor executing on the host computer).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2003/0200290 ("Zimmerman") in view of U.S. Patent 7,424,710 ("Nelson").
As per claim 14, Zimmerman substantially teaches a non-transitory machine readable medium storing sets of instructions for emulating a local storage for a host computer comprising a network interface card (NIC), the sets of instructions for execution by at least one processing unit of the NIC, the set of instructions for:
emulating a local storage for a host computer comprising a network interface card (NIC): (Zimmerman, Abstract; FIG. 1, reference numerals 2, 4, 8, 52, and 54; and paragraphs 0007, where data is streamed from network server 4 to one or more client PCs 2.  The Examiner notes that streaming data from network server 4 to a client PC 2 means that both network server 4 and the client PCs 2 must each comprise a Network Interface Card (NIC) to allow for communication of streaming data from the network server to the client PCs, which is illustrated by NIC 54.  Client PCs 2 issue requests for download of a plurality of sectors from server 4; the requests are forwarded to server 4, which transparently emulates operation of a local disk at each of client PCs 2.  Zimmerman therefore substantially teaches emulating a local storage for a host computer comprising a network interface card (NIC)); and
at least one processing unit of the NIC: (Zimmerman, Abstract; FIG. 1, reference numerals 2, 4, 8, 52, and 54; and paragraphs 0007, where data is streamed from network server 4 to one or more client PCs 2.  The Examiner notes that streaming data from network server 4 to a client PC 2 means that both network server 4 and the client PCs 2 must each comprise a Network Interface Card (NIC) to allow for communication of streaming data from the network server to the client PCs, which is illustrated by NIC 54.  Client PCs 2 issue requests for download of a plurality of sectors from server 4; the requests are forwarded to server 4, which transparently emulates operation of a local disk at each of client PCs 2.  The Examiner notes that the NIC must perform a level of processing on the NIC in order to be able to forward data and requests to destinations specified for the data and requests.  Zimmerman therefore substantially teaches at least one processing unit of the NIC).
Zimmerman does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Nelson teaches TCP/IP offloading for virtual machines.
As per claim 14, Nelson particularly teaches:
emulating a local storage, from a plurality of external storages accessed through the NIC, for a set of processes executing on the host computer: (Nelson, Abstract; FIG. 1, reference numerals 114, 300, and 640; column 2, lines 8-37; and column 3, lines 32-58, where a Virtual Machine (VM) emulates physical components, including disk 114, using device emulators 640 that execute as part of Virtual Machine Monitor (VMM) 600 to enable user-level applications 300 to access the emulated physical components.  Nelson therefore particularly teaches emulating a local storage, from a plurality of external storages accessed through the NIC, for a set of processes executing on the host computer); and
performing a set of distributed storage services that account for the set of processes on the host computer lack of knowledge regarding plurality of external storages being used to emulate the local storage: (Nelson, Abstract; and column 1, line 26, to column 3, line 21, where the system of Nelson is directed to networking in a virtualized system.  As noted in Nelson, a Virtual Machine (VM) is a software abstraction of a computer system in which a guest Operating System (OS) runs via a Virtual Machine Monitor (VMM) on a system-level software platform (vmkernel).  Multiple, isolated virtual machines may run on a same physical computer.  The VM is a software abstraction that may transparently interact with underlying hardware through a software service (e.g., a VMM); the VMM thus offers services to the VM by acting as a proxy program through which the VM accesses physical hardware resources.  The Examiner notes that the interaction of the VM with underlying physical hardware may occur transparently through the VMM, which means that the VM lack knowledge concerning the underlying physical resources being accessed.  The Examiner further notes that the VMM must account for the VM's lack of knowledge about the underlying physical hardware in order to enable the VM to transparently access the underlying physical hardware.  Nelson therefore particularly teaches performing a set of distributed storage services that account for the set of processes on the host computer lack of knowledge regarding plurality of external storages being used to emulate the local storage).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Zimmerman and Nelson before them before the instant application was effectively filed, to modify the system of Zimmerman to include the principles of Nelson of using virtualization to allow application-level emulation of physical storage resources.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by implementing a software TCP/IP Offload Engine (TOE) that improves machine networking performance (Nelson, column 6, lines 47-49).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2016/0162438 ("Hussain") in view of U.S. Patent 7,424,710 ("Nelson") and further in view of non-patent literature "vSAN Planning and Deployment" ("vSAN").
As per claim 2, the rejection of claim 1 is incorporated, but neither Hussain nor Nelson appears to explicitly teach the other limitations of this claim beyond those above; however, in an analogous art, vSAN teaches vSAN planning and deployment.
As per claim 2, vSAN particularly teaches:
wherein the set of distributed storage services comprises data efficiency processes including at least one of deduplication operations and compression operations: (vSAN, page 9, where vSAN performs block-level deduplication and compression to save storage space.  vSAN therefore particularly teaches wherein the set of distributed storage services comprises data efficiency processes including at least one of deduplication operations and compression operations).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Hussain, Nelson, and vSAN before them before the instant application was effectively filed, to modify the combination of Nelson with Hussain to include the principles of vSAN of performing deduplication and compression in a virtualized environment.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system storage efficiency by enabling deduplication and compression to reduce redundant data within a disk group (vSAN, page 9).
As per claim 3, the rejection of claim 1 is incorporated, but neither Hussain nor Nelson appears to explicitly teach the other limitations of this claim beyond those above; however, in an analogous art, vSAN teaches vSAN planning and deployment.
As per claim 3, vSAN particularly teaches: 
wherein the set of distributed storage services comprises security processes including at least one of end-to-end encryption and access control operations: (vSAN, page 9, where vSAN performs data at rest encryption, which encrypts stored data and thus controls access to the stored data.  vSAN therefore particularly teaches wherein the set of distributed storage services comprises security processes including at least one of end-to-end encryption and access control operations).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Hussain, Nelson, and vSAN before them before the instant application was effectively filed, to modify the combination of Nelson with Hussain to include the principles of vSAN of performing data at rest encryption in a virtualized environment.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system security by enabling data at rest encryption to protect data on storage devices (vSAN, page 9). 
As per claim 4, the rejection of claim 1 is incorporated, but neither Hussain nor Nelson appears to explicitly teach the other limitations of this claim beyond those above; however, in an analogous art, vSAN teaches vSAN planning and deployment.
As per claim 4, vSAN particularly teaches: 
wherein the set of distributed storage services comprises data and life cycle management, including at least one of storage vmotion, snapshot operations, snapshot schedules, cloning, disaster recovery, backup, and long term storage: (vSAN, page 7, paragraph 2, where vSAN includes the use of vMotion.  vSAN therefore particularly teaches wherein the set of distributed storage services comprises data and life cycle management, including at least one of storage vmotion, snapshot operations, snapshot schedules, cloning, disaster recovery, backup, and long term storage).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Hussain, Nelson, and vSAN before them before the instant application was effectively filed, to modify the combination of Nelson with Hussain to include the principles of vSAN of natively executing vMotion.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system resiliency by allowing data and virtual machines to be seamlessly migrated using vmotion (vSAN, page 7). 
As per claim 5, the rejection of claim 1 is incorporated, but neither Hussain nor Nelson appears to explicitly teach the other limitations of this claim beyond those above; however, in an analogous art, vSAN teaches vSAN planning and deployment.
As per claim 5, vSAN particularly teaches: 
wherein the set of distributed storage services improve performance, resiliency and security of the set of host processes access the plurality of external storages through the NIC: (vSAN, page 7, paragraph 2; and page 9, where vSAN performs block-level deduplication and compression to save storage space, which increases performance by reducing the amount of time required to find free storage space for storing new data; performs data at rest encryption to protect data, which increase security of data; and includes the use of vMotion, which increases resiliency by allowing data and virtual machines to be relocated as necessary.  vSAN therefore particularly teaches wherein the set of distributed storage services improve performance, resiliency and security of the set of host processes access the plurality of external storages through the NIC). 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Hussain, Nelson, and vSAN before them before the instant application was effectively filed, to modify the combination of Nelson with Hussain to include the principles of vSAN of using deduplication, compression, encryption, and native execution of vMotion.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance, security, and resiliency by implementing deduplication, compression, encryption, and native execution of vMotion (vSAN, pages 7 and 9).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2003/0200290 ("Zimmerman") in view of U.S. Patent 7,424,710 ("Nelson") and further in view of non-patent literature "vSAN Planning and Deployment" ("vSAN").
As per claim 15, the rejection of claim 14 is incorporated, but neither Zimmerman nor Nelson appears to explicitly teach the other limitations of this claim beyond those above; however, in an analogous art, vSAN teaches vSAN planning and deployment.
As per claim 15, vSAN particularly teaches:
wherein the set of distributed storage services comprises data efficiency processes including at least one of deduplication operations and compression operations: (vSAN, page 9, where vSAN performs block-level deduplication and compression to save storage space.  vSAN therefore particularly teaches wherein the set of distributed storage services comprises data efficiency processes including at least one of deduplication operations and compression operations).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Zimmerman, Nelson, and vSAN before them before the instant application was effectively filed, to modify the combination of Nelson with Zimmerman to include the principles of vSAN of performing deduplication and compression in a virtualized environment.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system storage efficiency by enabling deduplication and compression to reduce redundant data within a disk group (vSAN, page 9).
As per claim 16, the rejection of claim 14 is incorporated, but neither Zimmerman nor Nelson appears to explicitly teach the other limitations of this claim beyond those above; however, in an analogous art, vSAN teaches vSAN planning and deployment.
As per claim 16, vSAN particularly teaches: 
wherein the set of distributed storage services comprises security processes including at least one of end-to-end encryption and access control operations: (vSAN, page 9, where vSAN performs data at rest encryption, which encrypts stored data and thus controls access to the stored data.  vSAN therefore particularly teaches wherein the set of distributed storage services comprises security processes including at least one of end-to-end encryption and access control operations).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Zimmerman, Nelson, and vSAN before them before the instant application was effectively filed, to modify the combination of Nelson with Zimmerman to include the principles of vSAN of performing data at rest encryption in a virtualized environment.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system security by enabling data at rest encryption to protect data on storage devices (vSAN, page 9). 
As per claim 17, the rejection of claim 14 is incorporated, but neither Zimmerman nor Nelson appears to explicitly teach the other limitations of this claim beyond those above; however, in an analogous art, vSAN teaches vSAN planning and deployment.
As per claim 17, vSAN particularly teaches:
wherein the set of distributed storage services comprises data and life cycle management, including at least one of storage vmotion, snapshot operations, snapshot schedules, cloning, disaster recovery, backup, and long term storage: (vSAN, page 7, paragraph 2, where vSAN includes the use of vMotion.  vSAN therefore particularly teaches wherein the set of distributed storage services comprises data and life cycle management, including at least one of storage vmotion, snapshot operations, snapshot schedules, cloning, disaster recovery, backup, and long term storage).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Zimmerman, Nelson, and vSAN before them before the instant application was effectively filed, to modify the combination of Nelson with Zimmerman to include the principles of vSAN of natively executing vMotion.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system resiliency by allowing data and virtual machines to be seamlessly migrated using vmotion (vSAN, page 7). 
As per claim 18, the rejection of claim 14 is incorporated, but neither Zimmerman nor Nelson appears to explicitly teach the other limitations of this claim beyond those above; however, in an analogous art, vSAN teaches vSAN planning and deployment.
As per claim 18, vSAN particularly teaches:
wherein the set of distributed storage services improve performance, resiliency and security of the set of host processes access the plurality of external storages through the NIC: (vSAN, page 7, paragraph 2; and page 9, where vSAN performs block-level deduplication and compression to save storage space, which increases performance by reducing the amount of time required to find free storage space for storing new data; performs data at rest encryption to protect data, which increase security of data; and includes the use of vMotion, which increases resiliency by allowing data and virtual machines to be relocated as necessary.  vSAN therefore particularly teaches wherein the set of distributed storage services improve performance, resiliency and security of the set of host processes access the plurality of external storages through the NIC). 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Zimmerman, Nelson, and vSAN before them before the instant application was effectively filed, to modify the combination of Nelson with Zimmerman to include the principles of vSAN of using deduplication, compression, encryption, and native execution of vMotion.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance, security, and resiliency by implementing deduplication, compression, encryption, and native execution of vMotion (vSAN, pages 7 and 9).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2016/0162438 ("Hussain") in view of U.S. Patent 7,424,710 ("Nelson") and further in view of non-patent literature "What is end-to-end encryption and how does it work?" ("E2EE").
As per claim 6, the rejection of claim 1 is incorporated, but neither Hussain nor Nelson appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, E2EE teaches end-to-end encryption.
As per claim 6, E2EE particularly teaches:
wherein the set of distributed storage services comprise encryption services [that] encrypt the read and write requests and responses that are exchanged between the set of host processes and the plurality of external storages that are made to appear as the local storage: (E2EE, page 2, section "How does end-to-end encryption work?", where end-to-end encryption encrypts messages (e.g. read and write requests) between parties (e.g., hosts) by encrypting the messages between the parties prior to transmission of the messages such that the messages between the parties are secure.  E2EE therefore particularly teaches wherein the set of distributed storage services comprise encryption services [that] encrypt the read and write requests and responses that are exchanged between the set of host processes and the plurality of external storages that are made to appear as the local storage).
It would have been obvious to a person having ordinary skill in the art, having the teachings of E2EE, Nelson, and Hussain before them before the instant application was effectively filed, to modify the combination of Nelson with Hussain to include the principles of E2EE of using end-to-end encryption that encrypts communications prior to transmission.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system security by ensuring that fewer parties have access to unencrypted data(e.g., even if hackers compromise servers where data is stored, they cannot decrypt encrypted data because they do not possess the decryption keys) (E2EE, page 2, section "Advantages of end-to-end encryption services," first bullet point).
As per claim 7, the rejection of claim 6 is incorporated, and Nelson further particularly teaches:
wherein the storage service second program is a proxy program that uses a storage service program executing on another device to provide one or more of the distributed storage services in the set of distributed storage services: (Nelson, Abstract; and column 1, line 26, to column 3, line 21, where the system of Nelson is directed to networking in a virtualized system.  As noted in Nelson, a Virtual Machine (VM) is a software abstraction of a computer system in which a guest Operating System (OS) runs via a Virtual Machine Monitor (VMM) on a system-level software platform (vmkernel).  Multiple, isolated virtual machines may run on a same physical computer.  The VM is a software abstraction that may transparently interact with underlying hardware through a software service (e.g., a VMM); the VMM thus offers services to the VM by acting as a proxy program through which the VM accesses physical hardware resources.  The Examiner notes that the interaction of the VM with underlying physical hardware may occur transparently through the VMM, which means that the VM lacks knowledge concerning the underlying physical resources being accessed.  The Examiner further notes that the VMM must account for the VM's lack of knowledge about the underlying physical hardware in order to enable the VM to transparently access the underlying physical hardware.  Nelson therefore particularly teaches wherein the storage service second program is a proxy program that uses a storage service program executing on another device to provide one or more of the distributed storage services in the set of distributed storage services).  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2016/0162438 ("Hussain") in view of U.S. Patent 7,424,710 ("Nelson") in view of non-patent literature "What is end-to-end encryption and how does it work?" ("E2EE") and further in view of non-patent literature "Accelerating NVMe-oF for VMs with the Storage Performance Development Kit" ("Harris").
As per claim 8, the rejection of claim 6 is incorporated, but none of Hussain, Nelson, or E2EE appears to explicitly teach the other limitations of this claim; however, in an analogous art, Harris teaches accelerating NVMe-oF for VMs with the Storage Performance Development Kit (SPDK).
As per claim 8, Harris particularly teaches further comprising:
deploying a network fabric driver on the NIC to access the plurality of external storages through one or more intervening networks: (Harris, slides 3-10, where the SPDK may deploy a driver communicating between NVMe devices over a network fabric.  Harris therefore particularly teaches deploying a network fabric driver on the NIC to access the plurality of external storages through one or more intervening networks).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Harris, E2EE, vSAN, Nelson, and Hussain before them before the instant application was effectively filed, to modify the combination of E2EE with the combination of vSAN with the combination of Nelson with Hussain to include the principles of Harris of developing and using an NVMe-oF software driver using SPDK.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing an NVMe-oF driver that reduces latency and software overhead (Harris, slides 10-15).     
As per claim 9, the rejection of claim 8 is incorporated, and Harris further particularly teaches:
wherein the network fabric driver is a non-volatile memory express over fabric (NVMeOF) driver: (Harris, slides 3-10, where the SPDK may deploy a driver communicating between NVMe devices over a network fabric.  Harris therefore particularly teaches wherein the network fabric driver is a non-volatile memory express over fabric (NVMeOF) driver).
As per claim 10, the rejection of claim 9 is incorporated, and Harris further particularly teaches:
wherein the storage service second program communicates through the NVMeOF driver with other storage service programs that provide the distributed storage service for a plurality of compute and storage nodes: (Harris, slides 3-10, where the SPDK may deploy a driver communicating between NVMe devices over a network fabric.  The Examiner notes that implementation of an NVMeOF driver using the SPDK for the NIC that communicates over networks with other storage devices (i.e., other data and storage nodes), as in the combination of Harris with the combination of E2EE with the combination of vSAN with the combination of Nelson with Hussain yields a storage service second program that communicates using the NVMeOF drive.  Harris therefore particularly teaches wherein the storage service second program communicates through the NVMeOF driver with other storage service programs that provide the distributed storage service for a plurality of compute and storage nodes).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2003/0200290 ("Zimmerman") in view of U.S. Patent 7,424,710 ("Nelson") and further in view of non-patent literature "What is end-to-end encryption and how does it work?" ("E2EE").
As per claim 19, the rejection of claim 14 is incorporated, but neither Zimmerman nor Nelson appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, E2EE teaches end-to-end encryption.
As per claim 19, E2EE particularly teaches: 
wherein the set of distributed storage services comprise encryption services [that] encrypt the read and write requests and responses that are exchanged between the set of host processes and the plurality of external storages that are made to appear as the local storage: (E2EE, page 2, section "How does end-to-end encryption work?", where end-to-end encryption encrypts messages (e.g. read and write requests) between parties (e.g., hosts) by encrypting the messages between the parties prior to transmission of the messages such that the messages between the parties are secure.  E2EE therefore particularly teaches wherein the set of distributed storage services comprise encryption services [that] encrypt the read and write requests and responses that are exchanged between the set of host processes and the plurality of external storages that are made to appear as the local storage).
It would have been obvious to a person having ordinary skill in the art, having the teachings of E2EE, Nelson, and Zimmerman before them before the instant application was effectively filed, to modify the combination of Nelson with Zimmerman to include the principles of E2EE of using end-to-end encryption that encrypts communications prior to transmission.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system security by ensuring that fewer parties have access to unencrypted data(e.g., even if hackers compromise servers where data is stored, they cannot decrypt encrypted data because they do not possess the decryption keys) (E2EE, page 2, section "Advantages of end-to-end encryption services," first bullet point).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2003/0200290 ("Zimmerman") in view of U.S. Patent 7,424,710 ("Nelson") in view of non-patent literature "Accelerating NVMe-oF for VMs with the Storage Performance Development Kit" ("Harris").
As per claim 20, the rejection of claim 14 is incorporated, but neither Zimmerman nor Nelson appears to explicitly teach the other limitations of this claim; however, in an analogous art, Harris teaches accelerating NVMe-oF for VMs with the Storage Performance Development Kit (SPDK).
As per claim 20, Harris particularly teaches further comprising: 
wherein the set of instructions further for using a network fabric driver on the NIC to access the plurality of external storages through one or more intervening networks: (Harris, slides 3-10, where the SPDK may deploy a driver communicating between NVMe devices over a network fabric.  Harris therefore particularly teaches wherein the set of instructions further for using a network fabric driver on the NIC to access the plurality of external storages through one or more intervening networks).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Harris, Nelson, and Zimmerman before them before the instant application was effectively filed, to modify the combination of Nelson with Zimmerman to include the principles of Harris of developing and using an NVMe-oF software driver using SPDK.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing an NVMe-oF driver that reduces latency and software overhead (Harris, slides 10-15).     

Response to Arguments
In the Remarks dated 5/9/2022, Applicant substantially argues:
None of the cited references, alone or in combination, teaches of suggests the claimed features of amended independent claim 1 of deploying (1) the storage emulator first program that performs an emulation operation which presents, to a set of processes executing on the host computer, multiple external storages accessed through the NIC, as if the multiple external storages are the local storage of the host computer, and (2) the storage service second program to perform a set of distributed storage services that account for the set of processes on the host computer lack of knowledge regarding multiple external storage being used to emulate the local storage.
Applicant's arguments dated 5/9/2022 have been fully considered, but they are moot in view of the new grounds of rejection that were necessitated by Applicant's amendments to the claims.  As explained in the above rejection, the new Hussain reference in combination with other previously-cited references, clearly teaches the limitations added via amendment.  The Examiner notes that the new grounds of rejection were necessitated by Applicant's amendments to the claims.
The cited references neither teach nor suggest the claimed features of independent claim 14 of sets of instructions for execution by a NIC (1) to emulate a local storage, from multiple external storages accessed through the NIC, for a set of processes executing on the host computer, and (2) to perform a set of distributed storage services that account for the set of processes on the host computer lack of knowledge regarding multiple external storages being used to emulate the local storage.
Applicant's arguments dated 5/9/2022 have been fully considered, but they are not persuasive.  The Examiner notes that the combination of Zimmerman and Nelson clearly teaches a computer system that uses a NIC to access remote storage devices as though the remote storage devices are local to the computer system; in other words, the NIC of the combination of Zimmerman and Nelson emulates the remote storage devices as local storage devices from the perspective of the computer system.  This emulation is performed transparently with respect to the computer system, which means that the computer system's lack of knowledge that the emulated local storage devices are actually remote storage devices has been accounted for.  The Examiner notes that Applicant appears to be attacking references individually instead of considering the teachings of the references as a combined whole, which is not persuasive.  See MPEP 2145(IV).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135